                                         UNITED STATES DISTRICT COURT 
                                        WESTERN DISTRICT OF KENTUCKY 
                                            BOWLING GREEN DIVISION 
                                       CIVIL ACTION NO. 1:17‐CV‐00195‐LLK 
                                                         
KERESA McGOWAN BUNCH                                                                                 PLAINTIFF 

v. 

NANCY A. BERRYHILL, Acting Commissioner of Social Security                                           DEFENDANT 

                                     MEMORANDUM OPINION AND ORDER 

         This matter is before the Court on Plaintiff's Complaint seeking judicial review, pursuant to 42 

U.S.C. § 405(g), of the final decision of the Commissioner denying her claim for Social Security disability 

benefits.  Plaintiff’s fact and law summaries is at Docket # 16, and Defendant’s fact and law summary is at 

Docket  #  21.    The  parties  have  consented  to  the  jurisdiction  of  the  undersigned  Magistrate  Judge  to 

determine this case, with any appeal lying before the Sixth Circuit Court of Appeals.  (Docket # 10).   

         Plaintiff makes two arguments.  First, she argues that the administrative law judge (“ALJ”) erred 

in finding that her degenerative disc disease does not satisfy Listing § 1.04.  Second, she argues that the 

ALJ erred in finding that her pain and other subjective symptoms allow performance of a limited range of 

light  work.    Because  neither  argument  is  persuasive,  the  Court  will  AFFIRM  the  Commissioner’s  final 

decision and DISMISS Plaintiff’s complaint. 

                                                 The ALJ’s Decision 

         In denying Plaintiff’s disability claim, the ALJ followed the familiar 5‐step sequential evaluation 

process.  First, the ALJ found that Plaintiff has not engaged in substantial gainful activity since July 2014, 

when she alleges she became disabled.  (Administrative Record (“AR”), p. 201).  Second, the ALJ found 

that  Plaintiff  has  severe,  or  vocationally  significant,  degenerative  disc  disease  and  depression.    (AR,  p. 

202).  Third, the ALJ found that Plaintiff does not have an impairment satisfying the clinical criteria of any 

impairment  listed  in  Appendix  1  of  the  regulations.    (AR,  p.  202).    Particularly,  her  degenerative  disc 

disease does not satisfy Listing § 1.04.  (Id.).  As required for all cases that advance beyond step 3, the ALJ 

                                                           1 
 
determined Plaintiff’s residual functional capacity (RFC).  The ALJ determined that Plaintiff has an RFC to 

perform a limited range of light work.  (AR, p. 204).  Fourth, the ALJ found that Plaintiff is not disabled 

because she retains the ability to perform her past relevant work as a light fast food manager.  (AR, p. 

209).  Fifth, the ALJ found, in the alternative, that Plaintiff is not disabled because she retains the ability 

to perform a significant number of light jobs in the national economy such as office helper, cashier, and 

mail clerk.   (AR, p. 211).    These jobs  permit the worker to alternate sitting and standing at 30‐minute 

intervals.  (Id.).  

                                        The ALJ did not err in finding that 
                       Plaintiff’s degenerative disc disease does not satisfy Listing § 1.04. 
                                                           
          Plaintiff’s first argument is that the ALJ erred in finding that her degenerative disc disease does 

not  satisfy  Listing  §  1.04.    Plaintiff  carries  the  burden  of  proving  that  the  medical  criteria  of  a  listed 

impairment are satisfied, and this burden is strictly construed because the Listing represents an automatic 

screening  in  of  an  impairment  as  per‐se  disabling  (independently  of  any  other  medical  or  vocational 

consideration).  See Sec'y of Health & Human Services v. Zebley, 493 U.S. 521, 530 (1990) (“An impairment 

that manifests only some of [a listed impairment's] criteria, no matter how severely, does not qualify”); 

Elam ex rel. Golay v. Comm'r of Soc. Sec., 348 F.3d 124, 125 (6th Cir. 2003) (“It is insufficient that a claimant 

comes close to meeting the requirements of a listed impairment” to satisfy the Listing). 

          Listing § 1.04 provides that the following disorder of the spine is per‐se disabling: 

          1.04  Disorders of the spine (e.g., herniated nucleus pulposus, spinal arachnoiditis, spinal stenosis, 
          osteoarthritis,  degenerative  disc  disease,  facet  arthritis,  vertebral  fracture),  resulting  in 
          compromise of a nerve root (including the cauda equina) or the spinal cord.  With: 
           
          A.    Evidence  of  nerve  root  compression  characterized  by  neuro‐anatomic  distribution  of  pain, 
          limitation of motion of the spine, motor loss (atrophy with associated muscle weakness or muscle 
          weakness) accompanied by sensory or reflex loss and, if there is involvement of the lower back, 
          positive straight‐leg raising test (sitting and supine); or 
           
          B.  Spinal arachnoiditis, confirmed by an operative note or pathology report of tissue biopsy, or 
          by  appropriate  medically  acceptable  imaging,  manifested  by  severe  burning  or  painful 
          dysesthesia,  resulting  in  the  need  for  changes  in  position  or  posture  more  than  once  every  2 
          hours; or 

                                                             2 
 
         C.  Lumbar spinal stenosis resulting in pseudoclaudication, established by findings on appropriate 
         medically  acceptable  imaging,  manifested  by  chronic  nonradicular  pain  and  weakness,  and 
         resulting in inability to ambulate effectively, as defined in 1.00B2b. 
          
         The  ALJ  found  that  Listing  §  1.04(A)  is  not  satisfied  due  to  a  lack  of  evidence  of  “motor  loss 

(atrophy with associated muscle weakness or muscle weakness) accompanied by sensory or reflex loss.”  

See ALJ’s decision at AR, p. 202 (“[T]he undersigned notes full strength and normal sensory function in 

pain clinic notes [AR, p. 805] and the latest office visit to the treating neurosurgeon finds full strength and 

sensory function with no mention of straight‐leg‐raise test [AR, p. 847]”).  The note relied upon by the ALJ 

at AR, p. 805 states, in pertinent part, as follows:  “Strength in the upper and lower extremities is normal.  

…  No evidence for sensory loss.  …  Deep Tendon Reflexes:  Right Knee 2+; Left Knee 2+; Right Ankle 2; 

Left Ankle 2.”  The note at AR, p. 847 states:  “She has 5/5 strength in the lower extremities in all muscle 

groups.  The patient has normal sensation and symmetric reflexes bilaterally.  … There is 5/5 strength in 

the upper extremities bilaterally.  Sensory exam is symmetric as are the upper extremity reflexes.”  These 

notes cited by the ALJ are only representative examples showing a lack of motor loss accompanied by 

sensory or reflex loss.  Similar examples can be found at AR, pp. 536, 549, 551, 553, 557, 570, 585, 592 

637,  639,  656,  662,  683,  714,  747,  767,  776,  818,  827,  847.    Therefore,  while  Plaintiff  may  have,  on 

occasion,  exhibited  positive  straight‐leg  raising,  her  repeatedly  normal  strength,  reflex,  and  sensory 

findings show that Listing § 1.04(A) is not satisfied. 

         Plaintiff does not allege Listing § 1.04(B) is satisfied, and her fact and law summary (Docket # 16) 

does  not  mention  “spinal  arachnoiditis.”    Plaintiff  suggests  that  Listing  §  1.04(C)  is  satisfied  in  light  of 

“findings of spinal stenosis with pseudoclaudication, resulting in difficulties with ambulation.”  (Docket # 

16, p. 6).  Assuming for the sake of argument that there is evidence of “lumbar spinal stenosis resulting in 

pseudoclaudication, established by findings on appropriate medically acceptable imaging, manifested by 

chronic nonradicular pain and weakness,” there is no evidence  that it results in “inability to ambulate 

effectively, as defined in 1.00B2b.”  Contrary to Plaintiff’s suggestion, the latter requires more than simply 


                                                             3 
 
“difficulties with ambulation.”  1.00B2b defines “inability to ambulate effectively” as “having insufficient 

lower extremity functioning … to permit independent ambulation without the use of a hand‐held assistive 

device(s) that limits the functioning of both upper extremities.”  While Plaintiff may have, on occasion, 

exhibited antalgic gait,1 the lack of any allegation or evidence that she requires an assistive device for 

ambulation shows that Listing § 1.04(C) is not satisfied. 

              Plaintiff  notes  that  the  ALJ  gave  significant  weight  to  the  opinion  of  the  Commissioner’s  non‐

examining consultant John Gedmark, M.D., and that Dr. Gedmark gave his opinion before a subsequent 

EMG  (nerve  conduction  study)  indicated  nerve  root  involvement.    (Docket  #  16,  p.  6).    Plaintiff  cites 

Courter v. Comm’r, 479 F. App’x 713, 723 (6th Cir. 2012) for the proposition that “[a]n ALJ must seek an 

updated opinion on the issue of medical equivalence where medical evidence is received that may change 

a  consultant's  finding  that  an  impairment  is  not  equivalent  to  a  listing.”    (Id.).    Courter  quoted  Social 

Security Ruling (SSR) 96‐6p for the proposition that “[w]hen additional medical evidence is received that 

in the opinion of the administrative law judge or the Appeals Council may change the State agency medical 

or  psychological  consultant's  finding  that  the  impairment(s)  is  not  equivalent  in  severity  to  any 

impairment in the Listing of Impairments.”  The ALJ was not required to obtain an updated opinion on 

medical equivalence to Listing § 1.04 because EMG evidence does not change the fact that the Listing was 

not satisfied. 

                  The ALJ did not err in finding that Plaintiff’s pain and other subjective symptoms 
                                 allow performance of a limited range of light work. 
                                                              
              Plaintiff’s second argument is that the ALJ erred in finding (AR, p. 204) that her pain and other 

subjective symptoms allow performance of a limited range of light work.  To the extent Plaintiff’s position 

is that her pain does not allow her to stand/walk for prolonged periods of time, any error is rendered 



                                                            
1
  An antalgic gait is a limp in which a phase of the gait is shortened on the injured side to alleviate the pain 
experienced when bearing weight on that side.  Elokobi v. Comm’r, No. 3:15‐cv‐77, 2015 WL 8259557, n.5 (S.D. 
Ohio Dec. 9, 2015). 

                                                               4 
 
harmless by the ALJ’s alternative fifth‐step finding that Plaintiff retains the ability to perform a significant 

number of jobs in the national economy that permit the worker to alternate sitting and standing at 30‐

minute intervals.  (AR, p. 211). 

        The  ALJ  “concede[d]  that  [Plaintiff’s]  spinal  impairment  causes  significant  limitations.”    (AR,  p. 

208).  The ALJ further conceded that Plaintiff’s spinal impairment “could reasonably be expected to cause 

some  of  the  alleged  symptoms.”    (Id.).    “[H]owever,  [Plaintiff’s]  statements  concerning  the  intensity, 

persistence and limiting effects of these symptoms are not entirely consistent with the medical evidence 

and other evidence in the record.”  (AR, p. 208). 

        Historically, an ALJ’s evaluation of the intensity, persistence, and limited effects of pain and other 

subjective  symptoms  (based  on  the  medical  and  non‐medical  evidence  as  a  whole)  was  known  as  the 

“pain‐credibility” analysis.  The Sixth Circuit instructed reviewing courts not to not disturb an ALJ's pain‐

credibility analysis absent a “compelling reason.”  Smith v. Comm’r, 307 F.3d 377, 379 (6th Cir. 2001).  In 

2016, the Social Security Administration promulgated Social Security Ruling (SSR) 16‐3p, which indicated 

that  (going  forward)  references  to  “credibility”  should  be  avoided  because  “subjective  symptom 

evaluation  is  not  an  examination  of  an  individual's  character.”    SSR  16‐3p,  2016  WL  1119029,  *1.  

Nevertheless, the deferential standard of review of an ALJ’s determination of the limitations due to pain 

and other subjective symptoms remains. 

        In support of her finding that Plaintiff can perform a limited  range of light work, the ALJ  gave 

“significant weight” to the findings of the Commissioner’s non‐examining consultant John Gedmark, M.D., 

except  that  the  ALJ  “adopt[ed]  additional  postural  limitations  to  accommodate  [Plaintiff’s]  subjective 

complaints.”  (AR, pp. 209, 301‐03).  The closest Plaintiff comes to a “compelling reason” for disturbing 

the ALJ’s determination of her limitations due to pain and other subjective symptoms is the ALJ’s reliance 

on Dr. Gedmark’s findings, which Dr. Gedmark gave “on February 13, 2015 and [which] did not take into 




                                                         5 
 
account  the  [subsequent]  EMG  (nerve  conduction  study)  performed  that  showed  nerve  root 

involvement.”  (Docket # 16, p. 6). 

            The ALJ acknowledged that “[a]n EMG study showed nerve damage” and that (along with some 

positive straight‐leg raising and antalgic gait) there was “one abnormal EMG study.”  (AR, pp. 205, 208).  

In light of the ALJ’s own consideration of the EMG study, the ALJ did not err in relying on Dr. Gedmark’s 

findings,  which  did  not  take  into  account  the  subsequent  EMG  study.    See  Lawrence  v.  Comm’r,  No. 

1:16CV885, 2016 WL 7229370, at *8 (N.D. Ohio Dec. 14, 2016) (“That [the Commissioner’s non‐examining 

consultant] did not review an incomplete EMG test showing mild  results does not support Lawrence’s 

argument that the ALJ erred when she relied on [the consultant’s] opinion”); McGrew v. Comm’r, 343 F. 

App’x  26,  32  (6th  Cir.  2009)  (rejecting  argument  that  ALJ  erred  when  he  relied  on  non‐examining 

consultant’s  opinion  that  was  based  on  an  incomplete  record  when  the  ALJ  reviewed  the  complete 

record); Kelly v. Comm’r,  314 F. App’x  827, 831 (6th Cir. 2009) (“Absent a clear showing  that  the new 

evidence  renders  the  prior  [consultant’s]  opinion  untenable,  the  mere  fact  that  a  gap  exists  does  not 

warrant the expense and delay of a judicial remand”).   

            At best, Plaintiff has shown that, based on the medical and  non‐medical evidence as a whole, 

substantial  evidence  would  have  supported  a  finding  of  greater  limitations  due  to  pain  and  other 

subjective symptoms.  That is not a compelling reason to disturb the ALJ’s decision.  See Blakley v. Comm’r, 

581 F.3d 399, 406 (6th Cir. 2009) (quoting Key v. Sec’y, 109 F.3d 270, 273 (6th Cir. 1997)) (“[I]f substantial 

evidence supports the ALJ’s decision, this Court defers to that finding ‘even if there is substantial evidence 

in the record that would have supported an opposite conclusion’”). 

                                                      Order 

            The final decision of the Commissioner is AFFIRMED, and Plaintiff’s complaint is DISMISSED. 

    October 24, 2018




                                                         6 
 
